Exhibit 10.26AE

 

 

THIS DOCUMENT CONTAINS INFORMATION WHICH HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.  SUCH EXCLUDED INFORMATION IS IDENTIFIED BY BRACKETS AND
MARKED WITH (***).

 

 

 

 

THIRTY-FIFTH AMENDMENT

TO

CONSOLIDATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS OPERATING, LLC

 

 

SCHEDULE AMENDMENT

 

This Thirty-fifth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Operating, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Consolidated CSG Master Subscriber Management
System Agreement effective as of August 1, 2017 (CSG document no. 4114281), as
amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.

 

 

WHEREAS, pursuant to the terms of the Agreement, CSG has the ability to provide
batch financial extract data files, as and when requested by Customer and
implemented by CSG, for delivery to Customer [*******] (the “[*******] Financial
Extracts”); and

 

WHEREAS, CSG currently delivers certain [*******] Financial Extracts to
Customer; and

 

WHEREAS, Customer has requested that CSG implement and deliver additional
[*******] Financial Extracts; and

 

WHEREAS, CSG and Customer each acknowledge and agree that such processing and
delivery of the [*******] Financial Extracts impacts CSG processing capacity;
and

 

WHEREAS, CSG and Customer agree to amend the Agreement to include terms and
conditions for processing and delivery of the [*******] Financial Extracts.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, CSG and Customer agree as follows:

 

1.

Effective upon execution of this Amendment, Schedule F, “Fees,” of the Agreement
shall be amended to add a new subsection Q, “[*******] Financial Extracts,” to
Subsection “X” “Custom Implementation Services,” of Section III., “Payment
Procurement,” as follows:

 

--------------------------------------------------------------------------------

Exhibit 10.26AE

 

 

 

 



Q.     Monthly Financial Extracts

Description of Item/Unit of Measure

Frequency

Fee

1.    Revenue Transaction Earned/Unearned Data Extract

 

 

a.  Design, development and programming (Note 1)

[********]

[*****]

b.  Extract Processing Fee (per [**** *******])

 

 

  i)  Delivery non-compliant with the Financial Delivery SLAs (Note 2)

[*******]

[******]

  ii)  Delivery compliant with the Financial Delivery Data SLAs (Note 2)

[*******]

$[*********]

2.    Account Delinquency and Bad Debt Data Extract

 

 

a.  Design, development and programming (Note 1)

[********]

[*****]

b.  Extract Processing Fee (per [**** *******])

 

 

  i) Delivery non-compliant with the Financial Delivery SLAs (Note 2)

[*******]

[******]

  ii)  Delivery compliant with the Financial Delivery Data SLAs (Note 2)

[*******]

$[********]

Note 1: [*******] Financial Extracts are available for Customer pursuant to
executed Statements of Work for each Customer-requested [*******] Financial
Extract.

Note 2: The [*******] Financial Extracts are subject to service level agreements
with respect to the timing of their delivery as more specifically described in
Schedule H, “Service Level Agreement,” Exhibit H-5, “Service Levels,” Table E,
Line Item 8, “Financial Data Delivery” (the "Financial Delivery Data
SLAs").  However, CSG and Customer have agreed CSG shall deliver the [*******]
Financial Extracts in a manner that is compliant or non-compliant with the
Financial Delivery Data SLAs as determined by Customer and subject to additional
fees.  Customer and CSG have further agreed CSG shall deliver the [*******]
Financial Extract in a manner that is non-compliant with the requirements of the
Financial Delivery Data SLAs and therefore the associated fees for delivery
shall be [******].  Customer may require CSG to comply with the Financial
Deliver Data SLAs by requesting [***** (**) ****] prior to the date of delivery
of the [*******] Financial Extract and the Extract Processing Fees specified in
1(b)ii and/or 2(b)ii of the table above shall then apply.  

 

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the date last signed below (the "Effective Date").

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Title:  SVP – Billing Strategy and Operation

 

Title:  Gregory L. Cannon

 

Name:  Mike Ciszek

 

Name:  SVP, General Counsel & Secretary

 

Date: 10/17/19

 

Date:  10/18/19

 